Exhibit 99.1 NEWS RELEASE Contacts: Brian Feldott Director, Investor Relations Newpark Resources, Inc. bfeldott@newpark.com 281-362-6800 FOR IMMEDIATE RELEASE NEWPARK RESOURCES REPORTS SECOND QUARTER 2015 RESULTS Company generates $50 million of operating cash flow THE WOODLANDS, TX – JULY 30, 2015 – Newpark Resources, Inc. (NYSE: NR) today announced results for its second quarter ended June 30, 2015. Total revenues for the second quarter of 2015 were $163.6 million compared to $208.5 million in the first quarter and $272.5 million in the second quarter of 2014. Net loss for the second quarter of 2015 was $4.3 million, or $0.05 per share, compared to net income of $1.0 million, or $0.01 per diluted share, in the first quarter, and $20.3 million, or $0.21 per diluted share, in the second quarter of 2014. Second quarter 2015 results included a $1.7 million ($0.02 per share) charge to provision for income taxes to impair previously-recorded deferred tax assets in Australia. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “While we are encouraged by the modest margin recovery in Fluids and sustained strength in cash flows, the continued decline in customer drilling activity proved to be challenging, particularly for our Mats business. In our Fluids segment, second quarter results were in-line with our expectations, despite our U.S. operations continuing to face the headwinds of further declines in rig count, as well as some weather-related challenges impacting a few regions. U.S. Fluids revenues were down 24% sequentially, which compares favorably to the 35% sequential decline in U.S. rig count. Despite the lower revenues, we’ve seen a meaningful positive impact from our cost reduction programs executed earlier this year, which helped drive a modest sequential improvement in our Fluids operating results. Outside of North America, we are very pleased with the performance of our EMEA region, which reported a 15% sequential increase in revenues, benefitting from the ramp-up in activity with Sonatrach, as we transition to the new contract, along with an increase in activity in Kuwait. “As we previously announced, we’ve seen a considerable decline in mat sales activity in the second quarter, primarily driven by a slowdown in purchasing from our international E&P customers, as their capital expenditures are being delayed in the current weak oil price environment. Meanwhile, our Northeast rental market has also softened significantly, reflecting a combination of several factors, including a sharp decline in the region’s drilling activity, a dramatic slowdown in completions activity, and continued price erosion. “Meanwhile, our cash flow and liquidity position continues to be very strong, as we generated $50 million of operating cash flow in the quarter and ended the period with $123 million of cash on-hand. Our strong balance sheet provides us with exceptional flexibility to continue executing our long-term strategy, despite the challenging North American environment,” concluded Howes. INTERNATIONAL FLUIDS CONTRACT AWARD The Company announced that it has been awarded a contract by ENI S.p.A. to provide drilling fluids and related services for onshore and offshore drilling in the Republic of Congo, reflecting our first entry into West Africa. The initial term of the contract is three years, and includes an option for up to an additional two year extension. Work under this contract is expected to begin in the fourth quarter of 2015. Segment Results The Fluids Systems segment generated revenues of $140.3 million in the second quarter of 2015 compared to $171.9 million in the first quarter and $241.4 million in the second quarter of 2014. Segment operating loss was $0.2 million in the second quarter of 2015, compared to a $1.7 million operating loss in the first quarter and operating income of $27.6 million (11.4% operating margin) in the second quarter of 2014. The Mats and Integrated Services segment generated revenues of $23.3 million in the second quarter of 2015 compared to $36.6 million in the first quarter and $31.1 million in the second quarter of 2014. Segment operating income was $6.6 million (28.1% operating margin) in the second quarter of 2015, compared to $15.6 million (42.8% operating margin) in the first quarter, and $13.7 million (43.9% operating margin) in the second quarter of 2014. 2 CONFERENCE CALL Newpark has scheduled a conference call to discuss second quarter 2015 results, which will be broadcast live over the Internet, on Friday, July 31, 2015 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial (412) 902-0030 and ask for the Newpark conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through August 14, 2015 and may be accessed by dialing (201) 612-7415 and using pass code 13612644. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. Newpark Resources, Inc. is a worldwide provider of value-added drilling fluids systems and composite matting systems used in oilfield and other commercial markets. For more information, visit our website at www.newpark.com . This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2014, as well as others, could cause results to differ materially from those expressed in, or implied by, these statements. These risk factors include, but are not limited to, our customer concentration and cyclical nature of our industry, operating hazards inherent in the oil and natural gas industry, our international operations, the cost and continued availability of borrowed funds, our ability to execute our business strategy and make successful business acquisitions and capital investments, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our market competition, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com. 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, March 31, June 30, June 30, June 30, (In thousands, except per share data) Revenues $ 163,644 $ 208,464 $ 272,466 $ 372,108 $ 515,290 Cost of revenues 142,155 176,634 214,711 318,789 411,271 Selling, general and administrative expenses 23,963 25,978 27,981 49,941 53,504 Other operating income, net ) Operating income (loss) ) 6,128 31,816 4,446 52,573 Foreign currency exchange (gain) loss ) 1,564 ) 1,154 ) Interest expense, net 2,224 2,255 2,830 4,479 5,750 Income (loss) from continuing operations before income taxes ) 2,309 30,791 ) 48,574 Provision for income taxes 758 1,316 10,462 2,074 16,503 Income (loss) from continuing operations ) 993 20,329 ) 32,071 Income from discontinued operations, net of tax - 1,152 Gain from disposal of discontinued operations, net of tax - 22,117 Net income (loss) $ ) $ 993 $ 20,329 $ ) $ 55,340 Income (loss) per common share -basic: Income (loss) from continuing operations $ ) $ 0.01 $ 0.24 $ ) $ 0.38 Income from discontinued operations - 0.28 Net income (loss) $ ) $ 0.01 $ 0.24 $ ) $ 0.66 Income (loss) per common share -diluted: Income (loss) from continuing operations $ ) $ 0.01 $ 0.21 $ ) $ 0.34 Income from discontinued operations - 0.23 Net income (loss) $ ) $ 0.01 $ 0.21 $ ) $ 0.57 Calculation of Diluted EPS: Income (loss) from continuing operations $ ) $ 993 $ 20,329 $ ) $ 32,071 Assumed conversions of Senior Notes - - 1,253 - 2,514 Adjusted income (loss) from continuing operations $ ) $ 993 $ 21,582 $ ) $ 34,585 Weighted average number of common shares outstanding-basic Add:Dilutive effect of stock options and restricted stock awards - 1,505 1,743 - 1,705 Dilutive effect of Senior Notes - - 15,682 - 15,682 Diluted weighted average number of common shares outstanding 82,529 83,804 100,435 82,414 101,259 Diluted income (loss) from continuing operations per common share $ ) $ 0.01 $ 0.21 $ ) $ 0.34 Note: For the second quarter and first half of 2015, we excluded all potentially dilutive stock options and restricted stock as well as the assumed conversion of the Senior Notes in calculating diluted earnings per share due to the net losses incurred for these periods as the effect was anti-dilutive. 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended June 30, March 31, June 30, (In thousands) Revenues Fluids systems $ 140,344 $ 171,902 $ 241,386 Mats and integrated services 23,300 36,562 31,080 Total revenues $ 163,644 $ 208,464 $ 272,466 Operating income (loss) Fluids systems $ ) $ ) $ 27,571 Mats and integrated services 6,555 15,647 13,653 Corporate office ) ) ) Total operating income (loss) $ ) $ 6,128 $ 31,816 Segment operating margin Fluids systems (0.2% ) (1.0% ) % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) June 30, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 123,257 $ 85,052 Receivables, net 193,306 318,600 Inventories 188,000 196,556 Deferred tax assets 5,075 11,013 Prepaid expenses and other current assets 14,884 12,615 Total current assets 524,522 623,836 Property, plant and equipment, net 297,764 283,361 Goodwill 90,644 91,893 Other intangible assets, net 13,315 15,666 Other assets 5,348 5,366 Total assets $ 931,593 $ 1,020,122 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 9,237 $ 11,648 Accounts payable 67,893 108,242 Accrued liabilities 35,972 53,342 Total current liabilities 113,102 173,232 Long-term debt, less current portion 172,497 172,498 Deferred tax liabilities 26,721 37,694 Other noncurrent liabilities 8,823 11,240 Total liabilities 321,143 394,664 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 99,356,675 and 99,204,318 shares issued, respectively 994 992 Paid-in capital 525,965 521,228 Accumulated other comprehensive loss ) ) Retained earnings 259,355 262,616 Treasury stock, at cost; 15,274,220 and 15,210,233 shares, respectively ) ) Total stockholders’ equity 610,450 625,458 Total liabilities and stockholders' equity $ 931,593 $ 1,020,122 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ 55,340 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 21,069 20,301 Stock-based compensation expense 6,510 5,906 Provision for deferred income taxes ) ) Net provision for doubtful accounts 1,033 438 Gain on sale of a business - ) Gain on sale of assets ) ) Excess tax benefit from stock-based compensation - ) Change in assets and liabilities: (Increase) decrease in receivables 113,746 ) (Increase) decrease in inventories 2,804 ) Increase in other assets ) ) Increase (decrease) in accounts payable ) 12,029 Increase (decrease) in accrued liabilities and other ) 4,783 Net cash provided by (used in) operating activities 81,797 ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 1,144 2,526 Proceeds from sale of a business - 89,167 Net cash (used in) provided by investing activities ) 34,966 Cash flows from financing activities: Borrowings on lines of credit 4,718 51,787 Payments on lines of credit ) ) Debt issuance costs ) - Other financing activities ) ) Proceeds from employee stock plans 359 922 Purchases of treasury stock ) ) Excess tax benefit from stock-based compensation - 903 Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) 295 Net increase (decrease) in cash and cash equivalents 38,205 ) Cash and cash equivalents at beginning of year 85,052 65,840 Cash and cash equivalents at end of period $ 123,257 $ 56,753 ### 7
